ORDER
PER CURIAM:
This is an original proceeding.
Petitioner seeks an appropriate writ to set aside and annul an order issued on December 26, 1973, by the respondent court which denied petitioner’s motion to dismiss in cause No. 3271, entitled The State of Montana vs. William A. King, Defendant, pending in the respondent court.
Counsel was heard ex parte, an order issued for an adversary hearing. The hearing has been held, counsel for petitioner and respondents filed briefs and the matter was argued.
Having now considered the petition, exhibits, briefs and oral arguments, it is ordered that the relief sought be denied and this proceeding is dismissed.